                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JERMELL JULIUS COLEMAN,

             Petitioner,                       CASE NO. 15-50279
                                               HON. DENISE PAGE HOOD
v.

UNITED STATES OF AMERICA,

             Respondent.
                                    /

        ORDER GRANTING IN PART AND DENYING IN PART
      PETITIONER’S MOTION TO RETRIEVE SEIZED PROPERTY
       AND DISMISSING AND CLOSING THIS CASE [ECF No. 2]

      Petitioner was one of 14 defendants in this case, and he was charged with RICO

conspiracy, assault with a dangerous weapon in aid of racketeering, and using and

carrying a firearm during and in relation to a crime of violence. On July 12, 2017,

Petitioner pleaded guilty to the RICO conspiracy charge. On February 8, 2018, he

was sentenced to 90 months in prison, followed by 24 months of supervised release.

See Case No. 16-20062; ECF No. 568, PgID 4570-71.

      Petitioner recently filed a Motion to Retrieve Seized Property. ECF No. 2.

Petitioner seeks the return of one black leather motorcycle vest and one white LG evo

cellular phone, both of which were seized by federal law enforcement officers on

February 10, 2016, when they raided his home in Clinton Township, Michigan.

                                         -1-
Petitioner requests that the Government return the items to the address from which

they were seized, in care of his mother, Maria Coleman. The Government has filed

a response. No reply was filed.

      The Government does not object to returning the white LG evo cellular phone,

but it objects to the return of the black leather motorcycle vest. The Government

contends that the black leather motorcycle vest professes an allegiance to an “outlaw

motorcycle gang.” ECF No. 4, PgID 6. It is undisputed that Petitioner will live with

his mother at the same address where he wants the property returned. For that reason,

the Government asserts that having the black leather motorcycle vest in Petitioner’s

direct or constructive possession at that address will violate the conditions of the 24-

month term of supervised release to which he will be subject upon his release from

prison. The relevant conditions of his supervised release provide:

             The [Petitioner] shall not be a member of or associated with
             any group oriented in whole or in part toward criminal
             purpose, commonly referred to as a gang…The [Petitioner]
             shall not possess, wear or display in any manner any
             insignia, emblem, hat, scarf, bandana or article of clothing
             which is designed, arranged, or used in any way to
             symbolize membership in, affiliation with or approval of a
             gang. The [Petitioner] shall not possess, wear or display
             any article of clothing to which any insignia or name
             (including, for example, either a designer name or symbol),
             which is easily discernible from a distance or more than 10
             feet...

Case No. 16-20062; ECF No. 568, PgID 4573.

                                          -2-
      The Government has attached as an exhibit to its response a picture of the

subject black leather motorcycle vest. ECF No. 4, PgID 11. On the back of the black

leather motorcycle vest, there are two patches. One patch says “Satan’s Sidekick” and

the other says “Michigan.” Petitioner does not contest the Government’s contention

that those patches constitute an allegiance to an “outlaw motorcycle gang.” Based on

the patches on the black leather motorcycle vest and the undisputed representation that

the patches signify an allegiance to an outlaw motorcycle gang, the Court finds that

Petitioner’s possession of the black leather motorcycle vest would violate the terms

of his supervised release. For that reason, the Court concludes that the black leather

motorcycle vest should not be returned to Petitioner or to his mother.

      Accordingly,

      IT IS ORDERED that Petitioner’s Motion to Retrieve Seized Property [ECF

No. 2] is GRANTED IN PART AND DENIED IN PART.

      IT IS FURTHER ORDERED that the Government shall return the white LG

evo cellular phone as Petitioner requested; specifically to 1097 Lenox Street, Detroit,

Michigan 48215, in care of his mother, Maria Coleman.

      IT IS FURTHER ORDERED that the Government shall retain, and shall not

return to Petitioner, directly or indirectly, the black leather motorcycle vest.




                                          -3-
     IT IS FURTHER ORDERED that, as this Order resolves all pending matters

in this miscellaneous case, this matter is DISMISSED AND CLOSED.

     IT IS ORDERED.

                                  s/Denise Page Hood
                                  DENISE PAGE HOOD
Dated: November 20, 2019          UNITED STATES DISTRICT JUDGE




                                    -4-
